Citation Nr: 1819862	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-03 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected left ankle disability.  

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left ankle disability.  

4.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected left ankle disability.  

5.  Entitlement to a rating in excess of 20 percent for a degenerative joint disease with slight subluxation, left ankle post-operative with scar (left ankle disability).  

6.  Entitlement to a rating in excess of 10 percent for reflux esophagitis with hiatal hernia (reflux).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2001 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in November 2014 and a copy of that transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  

The issues of entitlement to service connection for right ear hearing loss, bilateral knee and right ankle disabilities and entitlement to an increased rating for a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, for the entire appeal period, the Veteran's reflux has more closely approximated persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, but not higher, for reflux esophagitis with hiatal hernia have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating 

The Veteran contends that his reflux is more severe than reflected in his current rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2017). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's reflux is rated under diagnostic code 7346 for hernia hiatal.  Under diagnostic code 7346, a 10 percent rating is warranted for two or more symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).

Historically, in a May 2003 rating decision, the RO granted service connection for reflux and assigned a 10 percent rating.  The Veteran filed a claim fore increase in June 2008.  
VA treatment records show that the Veteran was noted as having reflux and prescribed medication. 

The Veteran was afforded a VA examination in October 2008.  The Veteran reported being diagnosed with gastritis.  The Veteran reported that the condition has existed for 7 years.  It was noted that the condition is not due to injury or trauma.  It was noted that the condition affects general body health by causing constant heartburn, constant coughing, and frequent diarrhea and hydration issues.  It was noted that the condition did not affect body weight.  The Veteran reported that he has abdominal pain located abdomen.  The pain occurs frequently.  The Veteran indicated that anything precipitates it, but Tums alleviates it.  The Veteran reported nausea and vomiting, as often as 3 times per week.  The Veteran reported that this is usually brought on by certain foods or liquids.  The Veteran reported that he has never vomited blood.  He has not passed any black tarry stools.  It was noted that the treatment is prescription medication but has minimal relief.  The Veteran reported that he never was hospitalized nor had any surgery for this condition.  Additionally the Veteran reported symptoms of diarrhea.  It was noted that the Veteran did not experience symptoms of constipation and abdominal distention.  He stated his stomach condition does not cause incapacitation.  The Veteran reported the following functional impairments: loss of sleep and effects libido.  On physical examination, the Veteran was well developed, well-nourished and in no acute distress.  The nutritional status of the Veteran was good.  Examination of the abdomen revealed the following finding: tenderness to palpation.  There were no findings of liver enlargement, distension of the superficial veins, striae on the abdominal wall, an ostomy, ascites, plenomegaly and aortic aneurysm.  The findings were tender in epigastrium area and hyperactive bowel sounds.  The examiner noted that the stomach condition does not cause significant anemia and there were no findings of malnutrition.  

The Veteran was afforded a VA examination in January 2012.  It was noted that the Veteran reported a history of heartburn and was taking continuous OTC medication for treatment of the condition.  It was noted that the Veteran has pyrosis.  It was noted that the Veteran did not have epigastric attacks, dysphagia, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbance, anemia, weight loss, nausea, vomiting, hematemesis or melena.  The Veteran did not have an esophageal stricture, spasm of esophagus (cardio spasm or achalasia), or an acquired diverticulum of the esophagus.  The Veteran did not have any scars (surgical or otherwise) related to his condition.  CBC was noted as hemoglobin 15.8, hematocrit 47.8, white blood cell count 8.7 and platelets 234.  It was noted that the Veteran's reflux did not impact his ability to work.  

The Veteran was afforded a VA examination in March 2016.  It was noted that the Veteran had heartburn with acid reflux.  It was noted that he takes Pantoprazole.  The examiner noted an endoscopy taken on December 14, 2015, showed distal erosive esophagitis LA grade B, small hiatal hernia, mild diffuse gastritis.  It was noted that the Veteran has infrequent episodes of epigastric pain, pyrosis, reflux, regurgitation and substernal pain.  The Veteran did not have sleep disturbance, material weight loss, nausea, vomiting, hematemesis, or melena with moderate anemia.  The Veteran did not have an esophageal stricture, spasm of esophagus (cardio spasm or achalasia), or an acquired diverticulum of the esophagus.  The Veteran did not have any scars (surgical or otherwise) related to his condition.  It was noted that the Veteran's condition did not impact his ability to work.  

At the November 2017 Board hearing the Veteran reported that he has not been able to find a medication other than constantly eating tums or Rolaids to control his acid reflux.  He reported that about 12 to 18 months prior the VA did an endoscopy which shows the extreme increase in degradation of his throat.  He reported that at night time he suffers bad acid reflux.  The Veteran reported that he defecates at least four times a day and most of the time it is extremely runny or soft.  He reported that he has frequent diarrhea.  He reported that he has gone to the emergency room three or four times thinking he was having a heart attack but it was his heartburn.  The Veteran reported that sometimes he has difficulty swallowing and has drinks to make it go down.  The Veteran also reported that he ends up vomiting due to the acid reflux.  

Based on the above, the Board finds that for the entire appeal period the Veteran's reflux has been manifest by infrequent episodes of epigastric distress, pyrosis, regurgitation and substernal pain.  It was also found that the Veteran had sleep problems and that the condition affects general body health by causing constant heartburn, constant coughing, frequent diarrhea and hydration issues.  Additionally, the Veteran reported nausea, vomiting and problems swallowing.  As such, after resolving all reasonable doubt in favor of the Veteran, the Board finds that a 30 percent rating is warranted for the entire appeal period.  

In so finding, the Board also concludes that a 60 percent rating is not warranted.  While the Veteran was noted as having pain and vomiting, the evidence of record is against a finding that the Veteran had material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health at any time during the appeal period.  As such, the Board finds that the Veteran's symptoms do not more closely approximate the 60 percent rating under diagnostic code 7346.  

The Board has considered whether a higher rating under another diagnostic code for the digestive system is warranted.  However, the Board finds that the medical evidence of record is against assigning the Veteran a higher rating under a different diagnostic code addressing the digestive system.

The Board notes that, in reaching the above-noted determinations, the lay statements of record have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's disability.  See 38 C.F.R. § 3.159 (a) (1) (2017). 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine to the extent noted.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to a 30 percent rating for reflux esophagitis with hiatal hernia is granted, subject to the provisions governing the award of monetary benefits.


REMAND

Right Ear Hearing Loss

The Veteran was afforded VA examinations in January 2012 and December 2015, however, the Veteran did not have right ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2017).  However, at the November 2017 Board hearing, the Veteran asserted that hearing in his right ear had gotten worse since he last underwent audiometric testing.  Given the testimony as to worsening hearing loss since the 2015 VA examination -and the possibility that hearing acuity may have worsened to the point as to result in current hearing loss disability as defined by 38 C.F.R. § 3.385 - the Veteran should be afforded a VA audiometric examination to address his claim for service connection for right ear hearing loss.

Bilateral Knees and Left Ankle Disabilities

The Veteran was afforded a VA examination in January 2012.  The examiner diagnosed bilateral knee strain and right ankle sprain.  X-rays revealed normal bilateral knees and a normal right ankle.  The Veteran reported bilateral knee pain off and on.  The Veteran also reported that over the years he has developed right ankle pain.  The examiner concluded that it was less likely than not that the Veteran's condition was incurred in or caused by military service.  The examiner explained that noted from the medical record the Veteran has had left ankle degenerative joint disease with instability and was given a brace for left ankle support and ultimately surgery was done as he continued to have pain/instability of the left ankle.  The examiner explained that it was unlikely that the left ankle condition would cause bilateral knee pain as the x-rays are also normal and the condition of the left ankle has not been there for many, many years.  The examiner explained that it was possible that the Veteran might have developed right ankle pain though right ankle x-ray was normal.  However, the examiner did not address in his rationale whether the Veteran's bilateral knee disability is directly related to his military service.  The examiner also did not address whether the Veteran's service connected left knee disability aggravated the Veteran's bilateral knee and right ankle disabilities.  As such the Veteran should be afforded a new VA examination to determine the nature and etiology of his bilateral knee and right ankle disabilities.  

Left Ankle Disability

The Veteran was last afforded a VA examination in December 2015.  Private treatment records show that the Veteran underwent left ankle surgery in June 2016.  Additionally, at the November 2017 Board hearing, the Veteran testified that in the past year and a half his ankle has gotten pretty bad and that his last evaluation for compensation was done before his most recent surgery and does not dully reflect what is going on at the moment.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his left ankle disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated November 2017 to the present.  

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right ear hearing loss.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

If the Veteran has current disability of right ear hearing loss is consistent with 38 C.F.R. § 3.385, then state whether it is at least as likely as not (a 50 percent or greater probability) that such hearing loss had onset in service; or is otherwise related to his in-service noise exposure; or manifested to a compensable degree within one year of service discharge.  The Board advises that the Veteran has already been granted service connection for left ear hearing loss.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee and right ankle disabilities.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should address:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee disability had its onset in service; or is otherwise related to his military service, to include the fall that injured his service-connected left ankle?  In so opining, the examiner should consider the lay reports of pain since service and the April 2002 bone scan.  

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected left ankle disability caused his bilateral knee disability, to include as due to an altered gait caused by the left ankle disability?   

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected left ankle disability caused his right ankle disability, to include as due to an altered gait caused by the left ankle disability?   

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected left ankle disability aggravated (permanent worsening of the underlying disability beyond natural progress) his bilateral knee disability, to include as due to an altered gait caused by the left ankle disability?   

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected left ankle disability aggravated (permanent worsening of the underlying disability beyond natural progress) his right ankle disability, to include as due to an altered gait caused by the left ankle disability?   

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. Schedule a new examination to evaluate the severity of the service connected left ankle disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should identify and completely describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's left ankle disability.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion and the specific degree at which pain begins.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible.

The examiner should also indicate whether there is evidence ankylosis of the ankle; ankylosis of the subastragalar or tarsal joint; malunion of the os calcis or astragalus; or astragalectomy of the left ankle.  The examiner should identify if the Veteran has limitation of right ankle motion, and state whether the level impairment due to limitation of motion is best characterized as moderate or marked.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service-connected left ankle disability. 

A fully articulated medical rationale for each opinion provided must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

6. After completing the above, and any additional development deemed necessary, the claim should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


